By the Court,

Bronson, J.
In action upon bail bonds and recognizances of, bail, the courts, grant relief upon terms, and as each court has its own rules of practice, such actions should, in general, be brought in the court where the original suit was prosecuted. Matthews v. Cook, 13 Wendell, 33. But this in an action- on an error bond, and if there has been a breach of the condition, I am not aware that this, or any other court can grant equitable relief, as is done in suits on bail bonds and recognizances of bail. There is no reason, therefore, for restricting the action to the court in which the proceeding originated.
Motion denied.